Review of a determination of the State Tax Commission denying revision of an unincorporated business tax assessment made against relator for the year 1935 under article 16-A of the Tax Law. Relator is a restaurant and food engineer. He is an expert as to equipment, operation and management of restaurants and dining rooms. He contends that this constitutes the practice of a profession entitling him to exemption from the unincorporated business tax imposed by article 16-A of the Tax Law. A second question is presented by his claim that during the tax year services of a similar nature were rendered by him to four specific corporations in the capacity of an employee and not as an independent business. Determination confirmed, without costs. (People ex rel. Tower v. State Tax Commission, 282 N. Y. 407; Matter of PennicTce v. Mealey, 266 App. Div. 888.) Hill, P. J., Bliss, Heffernan and Sehenek, JJ., concur.